Statement of the Case.
MONROE, C. J.
Plaintiffs herein are the heirs of Jay Gould, the Forest Lumber Company, and the company named in the title. They allege that the heirs of Gould, being then the owners of certain lands in Sabine parish, on April 18, 1918| returned them for assessment for the taxes of that year, at a total valuation of $774,670; that the assessor adopted the return as the basis of his assessment and turned his roll over to the police jury, sitting as a board of reviewers, by which the assessment was approved; but that later the board of state affairs caused the valuation to be increased to $1,094,740, without notice to the owners and without affording them an opportunity to be heard, and that its action was ultra vires and amounts to a taking of property without due process of law. They further allege that in the meanwhile the heirs of Gould had sold the lands to the Forest Lumber Company, by which company part of them had been sold to the plaintiff named in the title; that upon the valuation as returned by the heirs of Gould, which was correct, the state tax of 1918 is $3,830.80, and the amount due for all local taxes is $13,100.97, which amounts, after having been tendered to the tax collector and refused by him, are deposited in the registry of the court.
They pray that the board of state affairs, police jury, assessor, and tax collector be cited, and for judgment annulling the increased amounts and ordering that the *313amounts tendered and deposited be accepted as in full of tbe taxes in question and receipted for accordingly.
Defendants filed a plea of estoppel and an exception of no cause of action, which were tried together, and, after hearing evidence on the plea, both plea and exception were sustained, the suit dismissed, and plaintiff condemned to pay 10 per cent, on the amount of the taxes involved, as the fee of the attorney of the tax collector.
It was shown, in the course of the trial, that the only thing in the shape of a return of land for the taxes here in question that had been received by the assessor was a form of return, with lands listed thereon, without being valued, which document was received through the mail and was not verified by any affidavit. Plaintiffs made no attempt whatever to sustain by evidence any of the allegations of their petition; and, except those allegations, we find nothing in the record to indicate that the board of state affairs toot any part in the assessment here attacked.
Opinion.
[1] Counsel for plaintiffs rest their case upon the allegations thus referred to (in the foregoing statement), which were neither proved nor attempted to be proved. In other words, their argument is, in substance, that the duty of those charged with, the making of assessments is mandatory, and failure to follow the law strikes an assessment with nullity; that the act creating the board of state affairs did not abrogate prior statutes regulating the review of assessments, notice to taxpayers, etc., or confer upon that board any authority to' alter assessments for local taxation; that where a taxpayer complains of an assessment as illegal for noncompliance with the law as to matters of procedure, the fact that he had failed to return his property for assessment does not estop him to have the illegality decreed; and that, where an assessor submits his assessment to a. polic? jury, sitting as a board of reviewers, by which it is approved for local taxation, the board of state affairs is without authority, upon receiving the roll, to increase the. valuations thereon without notice to the taxpayer, or without submitting the roll to the police jury; that, as the allegations of illegality in the procedure are relied on as an answer to the plea of estoppel, the time to have proved those allegations was when that plea was heard and the fact upon which it is based was proved.
The law upon which the plea is founded is- contained in section 3 of Act 182 of 1906, p. 332, which reads:
“Section 3. * * * That it shall be the duty of each taxpayer, the parish of Orleans excepted, to fill out a list of property and make oath to its correctness, in the manner and form prescribed by existing laws and return the same to the assessor on or before the first day of April of each year, in default of which, for any cause whatever, he shall be estopped from contesting the correctness of the assessment list filed by the assessor.”
Defendants now before the court having pleaded the estoppel thus established and having proved the fact upon the basis of which it is to be applied, the burden was thrown upon the plaintiffs to prove the facts relied on hy them to remove their case beyond the operation of the plea, and they did not take up that burden. As the case is presented, therefore, the presumption is that'all the officers charged with any duty in connection with the assessment here in question performed that duty in the manner required by law. Whether, if plaintiffs had proved their allegations, it would have relieved them of the estoppel established against them, is a question which need not be here considered.
Judgment affirmed.